Marshall, Presiding Justice.
Kenneth Rannya Sanford was convicted of the felony murder of Lynn C. Sullivan, and was sentenced to life imprisonment.
After the defendant’s appeal was filed in this court, his appointed appellate counsel filed a motion requesting permission to withdraw from the case pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967). As to the arguable grounds for appeal, counsel concluded that the issues of the admission of photographs and the cross-examination of a witness concerning the statement of co-defendant Brown have been decided against the appellant in the opinions affirming the convictions of his co-defendants, i.e., Boyd v. State, 244 Ga. 130 (1, 2) (259 SE2d 71) (1979); Jones v. State, 243 Ga. 584 (255 SE2d 702) (1979).
As required by Anders v. California, supra, we have examined the entire record in this case. After having reviewed the evidence (which is summarized in Jones v. State, supra) in the light most favorable to the prosecution, this court concludes — as it did from the *848same record as to co-defendant Boyd, 244 Ga. 130, supra, Div. 5 — that any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979). We also determine that there are no meritorious grounds for appeal and that an appeal in this case would be frivolous. Though the defendant has been given ample time to respond to counsel’s timely motion to withdraw, he has not done so. All of the requirements of Anders v. California, supra, having been met, counsel is granted permission to withdraw, and the appeal is dismissed. Robinson v. State, 250 Ga. 516 (299 SE2d 726) (1983).
Decided January 4, 1984.
Stanley C. House, for appellant.
Sam B. Sibley, Jr., District Attorney, Michael J. Bowers, Attorney General, Mary Beth Westmoreland, Assistant Attorney General, for appellee.

Appeal dismissed.


All the Justices concur.